Citation Nr: 0209864	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  95-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
psychiatric disorder, to include major depression with 
psychotic features and mixed bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1990.

When this matter was before the Board of Veterans' Appeals 
(Board) in April 1997, it was remanded to the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO) for additional development.  The case was returned to 
the Board in February 2000.  

In May 2000, the Board remanded the case again to the RO for 
further development, to include a VA psychiatric examination.  
The veteran's representative submitted additional written 
argument to the Board in July 2002, and the case is now ready 
for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  Throughout the period of this claim, the social and 
industrial impairment from the veteran's major depression 
with psychotic features and mixed bipolar disorder has more 
nearly approximated definite than mild.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for major 
depression with psychotic features and mixed bipolar disorder 
during the period of this claim have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic 
Code 9207-9209 (1996), amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9207-9209 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning major 
depression with psychotic features and mixed bipolar 
disorder.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the July 1995 
statement of the case and the February 1996, September 1998, 
May 1999, and April 2001 supplemental statements of the case, 
which were issued to the veteran, notified her of the 
evidence required to grant her claim, and of the information 
and evidence needed to substantiate and prove her claim.  
Thus, the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that she 
indicated were available.  Further, it is observed that the 
veteran was examined in several times, most recently in 
December 2000, for VA purposes in connection with her claim 
regarding her service-connected major depression with 
psychotic features, mixed bipolar disorder.

Under these circumstances, the Board finds that, as with the 
notice requirements of the VCAA, the development requirements 
of that law also have been met.  The RO requested additional 
evidence and notified the veteran of the type of evidence 
necessary to substantiate the claim.  The RO informed her 
that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the Board may proceed to address the merits of the 
veteran's claim.

The Board notes that in 1995, the veteran appears to have 
filed a claim for disability benefits with the Social 
Security Administration (SSA).  The Board requested in 
previous remands that the RO attempt to obtain copies of the 
SSA records.  After several documented attempts by the RO, 
the SSA never responded.  In this regard, the Board notes 
that the veteran has been employed on a part-time basis (32-
hours per week) since 1996.  In addition she has been a full-
time student.  Given that the veteran has been employed 
continuously since 1996 and attended school as a full-time 
student, the Board finds that any further attempt to obtain 
copies of SSA records is not necessary.  Importantly, 
psychiatric evidence of record dating from 1994 through 2000 
provides sufficient information on which to rate the severity 
of the veteran's bipolar disorder.

In the June 2002 Statement of Accredited Representative 
(SAC), the representative indicated that, subsequent to the 
Board's two prior remands, the requested development had been 
completed and the case was ready for review by the Board.  
(SAC, p. 1).  Therefore, the Board may proceed to address the 
merits of the veteran's claim.

II.  Major depression with psychotic features, mixed bipolar 
disorder

The veteran asserts that a rating in excess of that already 
assigned is warranted for her service-connected major 
depression with psychotic features, mixed bipolar disorder. 

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Ratings Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service and post-service medical records pertaining to the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2001)). 

The veteran has been evaluated on numerous occasions for 
major depression with psychotic features, mixed bipolar 
disorder under 38 C.F.R. § 4.132, Diagnostic Code 9207-9209.  
However, 38 C.F.R. § 4.132 was redesignated, effective 
November 7, 1996, as 38 C.F.R. § 4.130, which includes new 
rating criteria under Diagnostic Code 9207-9209.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas, 1 Vet. App. 312-13.  The 
"new" criteria are not applicable to rating a disability 
prior to the effective date of the change in the regulations, 
or prior to November 7, 1996.  The Board notes that the 
veteran has been denied an increased rating by the RO under 
both the "old" and "new" rating criteria.

The Board is of the opinion that the change in the rating 
criteria effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old to result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms.  
The Board will apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).

Pursuant to Diagnostic Code 9207 and 9209, prior to November 
7, 1996, the evaluation of the veteran's service-connected 
major depression with psychotic features, mixed bipolar 
disorder turned on the severity of her overall social and 
industrial impairment.  The Rating Schedule provided for a 10 
percent rating where there was emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was warranted where such 
impairment was of "definite" severity.  In such cases, the 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability rating was assigned when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Codes 9207-9209 (1996).  It should be 
noted that the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code 9207-9209 (1996), for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Under the amended criteria of Diagnostic Codes 9207-9209, 
effective November 7, 1996, a 30 percent disability 
evaluation is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9207-9209 
(2001).

The medical evidence cumulatively shows that the veteran has 
been hospitalized on several occasions from 1994 through 1997 
at VA and non-VA hospitals due to bizarre behavior.  Her 
bizarre behavior was described as walking around in public 
partially clothed and speaking incoherently.  As a result, 
the veteran has been hospitalized on various occasions at VA 
and non-VA facilities for observation.  The medical evidence 
further shows that the veteran has been prescribed a number 
of medications during this time that have caused certain side 
effects.  The veteran maintained that her physicians would 
change her dosages due to the adverse side effects.  When she 
stopped taking her medication, her bizarre behavior would 
begin.  Her GAF scores from 1994 to the present have ranged 
from 60 to 75.  While these GAF scores indicate overall 
symptoms closer to mild than moderate, nevertheless, the 
Board notes that the veteran has displayed documented bizarre 
behavior as noted above.  The veteran has been able to hold a 
part-time job as a cashier and attend school full time, 
although she has indicated that she has not done well in her 
studies.  The record indicates that the veteran did not 
complete a program to become a respiratory technician in 
1995.  Soon after, she began another program at the Louisiana 
Technical College for Respiratory Technicians.  

According to a December 2000 VA psychiatric examination 
report, the veteran indicated that she had been faithful 
about taking her medications because she did not want to be 
hospitalized again.  The veteran reported that she regularly 
experienced sleeping difficulties and occasional racing 
thoughts.  The examiner noted that in August 1998, the last 
time VA examined her, VA prescribed her 500 milligrams of 
Depakote two times a day, one milligram of Haldol daily, and 
one milligram of Cogentin a day.  The veteran reported that 
she has continued on those medications.  The evidence of 
record shows that when the veteran routinely takes her 
medication she is able to function.  Nevertheless, in light 
of the dosages and strength of her medicine, and the 
documented bizarre behavior when she fails to take her 
medication, the Board finds that her overall impairment is 
more than mild.  After weighing the evidence of record, the 
Board finds that the medical evidence more nearly 
approximates the criteria for a 30 percent rating pursuant to 
the old regulations for definite impairment.  Diagnostic Code 
9207-9209 (1996).

In light of the foregoing, the Board will not analyze the 
veteran's claim pursuant to the amended regulations for a 30 
percent rating because it would be redundant.

The Board finds, however, that the evidence of record does 
not more nearly approximate the criteria for a rating in 
excess of 30 percent pursuant to the old or amended 
regulations.  The Board finds that considerable industrial 
impairment, or occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, has not 
been shown.  

According to the December 2000 VA examination report, the 
veteran has worked a part-time job for the last six years.  
In addition, at the time of the December 2000 examination, 
the veteran was attending school full time and had almost 
enough credits to graduate.  As noted above, the veteran's 
GAF scores have ranged from 60 to 75, which are described as 
indicating more mild impairment as opposed to moderate.  This 
evidence does not more nearly approximate the criteria for a 
50 percent rating under the old or new criteria.  Diagnostic 
Codes 9207-9209.

The Board has considered the evidence of record that favors 
the veteran's claim for a higher rating, which essentially is 
comprised of the November 1995 testimony before a hearing 
officer at the RO, and written statements submitted by the 
veteran and her representative.  Nevertheless, the Board 
finds that this favorable evidence is outweighed by the 
evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits with 
respect to a rating in excess of 30 percent.  Therefore, the 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's service-connected major 
depression with psychotic features, mixed bipolar disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's major depression with 
psychotic features, mixed bipolar disorder, has resulted in 
frequent periods of hospitalization.  As noted above, from 
1994 to 1997 the veteran was hospitalized for several weeks 
at a time for observation due to bizarre behavior.  After her 
medications were adjusted, she was able to function again.  
The evidence since 1997 indicates that she has not been 
hospitalized for this disorder.  Moreover, there is no 
showing that it interferes with her occupation or daily 
activities as a student.  She has been employed for six years 
and has been a full-time student.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.


ORDER

An increased disability rating of 30 percent for a 
psychiatric disorder, to include major depression with 
psychotic features and mixed bipolar disorder, is granted, 
subject to the provisions governing the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

